DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 8, 9, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 10, 11, 17-19 and 22 of U.S. Patent No. 11/302,050 in view of Dimitrios Andriotis et al., US 2015/0035821 A1.

US Patent 11/302,050 fails to disclose a first opacity, a second opacity, and the second opacity less than the first opacity, which Andriotis discloses (i.e.  multiple layers of offset effects applied to a digital image; each layer has some level of transparency - Fig. 8; Para 130).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Andriotis’ known method including a first opacity, a second opacity, and the second opacity less than the first opacity with the method of US Patent 11/302,050 because each applies display effects to a digital image, of which a varying level of transparency is exemplary, to provide improved 3D like visual reality (Andriotis, Para 4). 


US Appl. 17/687,655 – Claims 1, 14		Patent 11-320,050 – Claim 7 or 9
A computer implemented method comprising: displaying a text effect selection control
A computer implemented method comprising: displaying a first text effect selection control
detecting a first user input activating the text effect selection control;
detecting first user input activating the first text effect selection control
and in response to the first user input: determining a selected design element, the selected design element being a text element displayed on a page
and in response to the first user input: determining a selected design element, the selected design element being a text element displayed on a page
automatically generating a first shadow for the selected design element, the first shadow having a first colour, a first direction, a first offset, and a first opacity
automatically generating a first shadow for the selected design element, the first shadow having a first colour, a first offset value between 0.01 scaled pixels and 1 scaled pixels, and a first direction
automatically generating a second shadow for the selected design element, the second shadow having the first colour, the first direction, a second offset, and a second opacity, wherein the second offset is greater than the first offset and the second opacity is less than the first opacity
automatically generating a second shadow for the selected design element, the second shadow having a second colour, the first offset value, and a second direction, the second direction being opposite the first direction
and displaying the first shadow and the second shadow behind the selected design element
displaying the first shadow; and while displaying the first shadow, displaying the second shadow.

 automatically generating a third shadow for the selected design element, the third shadow having the first colour, the second offset value, and the first direction



Claims 3, 6, 8, 9 and 18 are respectively rejected over claims 11, 10, 18 and 22 of US Patent 11/302,050.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle Goodrich et al, US 2021/0258511 A1, and further in view of Dimitrios Andriotis et al., US 2015/0035821 A1.


Independent claim 1, Goodrich discloses a computer implemented method comprising: displaying a first text effect selection control (i.e. display carousel of DIY effect image modification system interface – Fig. 8 “1002”; Para 92); 

detecting first user input activating the first text effect selection control (i.e. receive user selection at carousel of interface – Fig. 8 “1002”; Para 92); and in response to the first user input: determining a selected design element, the selected design element being a text element displayed on a page (i.e. determining the input text of the user – Para 94; Fig. 10); 

automatically generating a first shadow for the selected design element, the first shadow having a first colour, a first offset value, and a first direction (i.e. provide an effect to a 3D caption – Para 75; the effect has a selected color applied – Para 84; the shadow is offset from the boundary of the text – Fig. 10; the effect displays a shadow in a direction depending upon a selected orientation – Fig. 10, 11, 12C, 13C; Para 36); 

automatically generating a second shadow for the selected design element, the second shadow having the first colour, the first direction, a second offset value, (i.e. a second effect option can be applied to the text – Para 75, 80; the effect has a selected color applied – Para 84; the shadow is offset from the boundary of the text – Fig. 10; the effect displays a shadow in a direction depending upon a selected orientation – Fig. 10, 11, 12C, 13C); 

displaying the first shadow (i.e. display the first effect – Fig. 10; Para 80) and the second shadow behind the selected design element (i.e. display the second effect – Fig. 12C; Para 80).

Goodrich fails to disclose automatically generating a first shadow for the selected design element, the first shadow having a first colour, a first direction, a first offset, and a first opacity;

automatically generating a second shadow for the selected design element, the second shadow having the first colour, the first direction, a second offset value and a second opacity, wherein the second offset is greater than the first offset and the second opacity is less than the first opacity, which Andriotis discloses (i.e. multiple layers of offset effects applied to a digital image; each layer has some level of transparency - Fig. 8; Para 130).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Andriotis’ known method including a first opacity, a second opacity, and the second opacity less than the first opacity with the method of Goodrich because each applies display effects to a digital image, of which a varying level of transparency is exemplary, to provide improved 3D like visual reality (Andriotis, Para 4). 



Claim 2, Goodrich discloses the computer implemented method of claim 1, wherein the first colour is an original colour of the selected design element (i.e. the effect modification option allows a user to change the color of the underlying effect – Para 84).

Goodrich suggests the first color is an original colour of the selected design element because Goodrich discloses the changing an attribute of the color modification feature causes the system to maintain display of the visual property (Para 85).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include the first color is an original colour of the selected design element with the method of Goodrich because Goodrich enables a change of a color attribute while maintaining the applied color effect, which yields predictable results.



Claim 3, Goodrich discloses the computer implemented method of claim 1,further comprising: displaying a colour adjustment control (i.e. display an effect modification option that allows a change of color – Fig. 17 “1730”; Para 86);
detecting a second user input via the colour adjustment control, the second user input defining a second colour (i.e. allow a change of color – Fig. 17 “1730”; Para 86); and 
in response to the second user input:  adjusting the first shadow to have the second colour instead of the first colour (i.e. provide an effect to a 3D caption – Para 75; the effect has a selected color applied – Para 84; the effect displays a shadow in a direction depending upon a selected orientation – Fig. 10, 11, 12C, 13C; Para 36); and adjusting the second shadow to have the second colour instead of the first colour  (i.e. provide an effect to a 3D caption – Para 75; the effect has a selected color applied – Para 84; the effect displays a shadow in a direction depending upon a selected orientation – Fig. 10, 11, 12C, 13C; Para 36).



Claim 4, Goodrich discloses display of a caption image (Fig. 8, 10).

Goodrich fails to disclose the computer implemented method of claim 1, wherein the first opacity is 50%, which Andriotis discloses (i.e. multiple layers of offset effects applied to a digital image; each layer has some level of transparency - Fig. 8; Para 130).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Andriotis’ known method including first opacity is 50% with the method of Goodrich because varying the level of transparency is an exemplary display effect that provides improved 3D like visual reality (Andriotis, Para 4). 




Claim 5, Goodrich discloses display of a caption image (Fig. 8, 10).


 Goodrich fails to discloses the computer implemented method of claim 1, wherein the second opacity is 0%, which Andriotis discloses (i.e. multiple layers of offset effects applied to a digital image; each layer has some level of transparency - Fig. 8; Para 130).

Similar rationale as applied in the rejection of claim 4 applies herein.





Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claims 15-16, the corresponding rationale as applied in the rejection of claims 2 and 4 apply herein.




Claims 7, 10-13, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619